Ingraham, J. (dissenting):
As stated in the opinion of Mr. Justice O’Brien, the several exceptions taken to the rulings form the basis of the single substantial question presented on this appeal. That question is, whether it is competent in actions for libel to prove, as against a corporation publishing a newspaper, the personal ill-will or express malice and enmity which the reporter who wrote and sent in the libelous article for publication by it entertained against the person libeled.
This question is distinct from the question as to the general liability of a corporation engaged in the publication of a newspaper for publishing without justifiable cause a false and defamatory statement received from one of its reporters or agents. The rule has frequently been laid down by this court that such a corporation acts through its officers and agents, and for the acts of the latter the corporation is responsible both in compensatory and punitive damages to the person so injured.
There is no doubt that a repetition of a libel or wanton carelessness in publishing what those in charge of a newspaper know or should know to be false, is evidence tending to show express malice on the part of the corporation. The act of publishing the libel is the act of the corporation itself, although accomplished through its officers and agents, and in that respect the officers and agents would be representing the corporation in such a way as to make the ill-will so shown not purely personal enmity on their part against the person libeled, but malice on the part of the corporation. Here, however, the plaintiff seeks to obtain punitive damages against the corporation by proving that express malice existed on *86the part of the reporter who wrote and sent the article to the newsjiaper; and the question, therefore, is whether such express and personal malice on the part of the reporter is imputable to the corporation so as to make it liable to respond therefor in exemplary damages.
Expressions can be found in some opinions indicating that the judges who wrote them inclined to the view that actual malice on the part of the agent was admissible as against the principal; but so far as my examination has extended I have found no case in which this question was directly involved and expressly decided in favor of the plaintiff’s contention, and we must, therefore, regard such expressions as purely obiter dicta.
In Haines v. Schultz (50 N. J. L. 481) it is said: “ The maxim respondeat superior is a rule of limitation as well as of liability. If a principal must, on the one hand, answer for his agent’s wrong-doing, on the other hand, his liability is circumscribed by the scope of his agent’s employment, unless there be proof of a ratification by him of his agent’s misconduct.” And it was therein directly held that “ where libelous language is inserted in a newspaper by a reporter without the knowledge or consent of the proprietor, the latter is liable to the extent of compensatory damages; he can, however, be visited with punitive damages only upon proof from which his approval of his employee’s conduct may be legally inferred.”
In this State, in the case of Krug v. Pitass (162 N. Y. 154) the statement in Bigelow’s Odgers on Libel and Slander, 296, is quoted with approval to the effect that “ If two be sued, the motive of one must not be allowed to aggravate the damages against the other. Nor should the improper motive of an agent be matter of aggravation against his principal.” (Citing the cases of Detroit Daily Post Co. v. McArthur, 16 Mich. 447; Craker v. C. & N. W. Ry. Co., 36 Wis. 658; Haines v. Schultz, 50 N. J. L. 481; Clark v. Newsam, 1 Ex. 131; Carmichael v. Waterford & Limerick Ry. Co., 13 Ir. L. R. 313, and Robertson v. Wylde, 2 Moo. & Rob. 101.) Examining such of those cases as relate to libel suits, it will be found that they support the rule formulated in Bigelow’s Odgers on Libel and Slander (supra).
Thus, in Detroit Daily Post Co. v. McArthur (supra) it was *87said, in referring to the damages recoverable against the publisher and owner of the paper: “ And no amount of express malice in his employees should aggravate damages against him, when he has thus purged himself from active blame.” In Robertson v. Wylde (supra) it was held that “ In an action for libel against the publisher of a magazine, evidence of the writer’s personal malice against the plaintiff is inadmissible.”
I think that the rulings to which exceptions were taken excluding evidence of express malice of the reporter as against the newspaper corporation were correct.
Judgment and order reversed and new trial ordered, costs to appellant to abide event.